EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with W. Benjamin Glenn, Reg. No. 44,713; on November 9, 2021.

The application has been amended as follows: 
In claim 24, line 8, “canister” was deleted, and in its place, --cartridge--  was inserted.

In lines 17 and 18, “while preventing the distal tip from being coupled” was deleted, and in its place, --, wherein the inflation device is configured to prevent the distal tip from coupling--  was inserted.
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With respect to base claim 24, none of the prior art of record, alone or in combination, discloses a method for inflating a balloon catheter, the method comprising, inter alia: providing an 
For comparison to the present invention, prior-art reference Chin et al. (U.S. Pat. No. 4,976,725), for example, discloses a method for inflating a balloon catheter, the method comprising, inter alia: providing an inflation device, the inflation device comprising a compressed gas cartridge containing a gas disposed within the housing, a syringe, and a puncture mechanism disposed within the housing, wherein the syringe has a first position and a second position relative to the puncture mechanism, and wherein actuation of the syringe from the first position to the second position engages the puncture mechanism to put the syringe into fluid communication with the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


/JULIAN W WOO/Primary Examiner, Art Unit 3771